 



Exhibit 10.3
Administrative Rules
of the
Compensation Committee
of the
Board of Directors
of
National Fuel Gas Company
As amended and restated
effective February 20, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                I.   Meetings     1  
 
                              II.   Quorum and Voting; Delegation     1  
 
                              III.   Grants and Awards Under the Plans     2  
 
                                  A.   General Rules Regarding Awards Under the
1997 and 1993 Plans     3  
 
                                      1.     Making of An Award     3          
2.     Contemporaneous Awards     3           3.     Stock-Based Awards     3  
              a.   Source     3                 b.   Cash Dividends and Cash
Dividend Equivalents     3  
 
                i.   Stock Based Awards Other
Than Restricted Stock     3  
 
                ii.   Restricted Stock Awards     4                 c.   Payment
    4           4.     Withholding Taxes     4           5.     Deferral of
Payment     4           6.     Performance Goals     5  
 
                                  B.   Stock Options Under the 1997 and 1993
Plans     6  
 
                                      1.     Designation     6           2.    
Price     7           3.     Exercise Period/Duration     7                 a.  
Non-Qualified Stock Options Under the 1997 and 1993 Plans     7                
b.   Incentive Stock Options Under the 1997 and 1993 Plans     7                
c.   Suspension of Rights to Exercise     7                 d.   Delegation of
Authority     7           4.     Death or Other Termination of Employment     8
                a.   Definitions     8                 b.   Non-Qualified Stock
Options Under the 1997 and 1993 Plans     8                 c.   Incentive Stock
Options Under the 1997 and 1993 Plans     9                 d.   Extension of
Incentive Stock Options Under the 1997 and 1993 Plans     9           5.    
Mechanics of Exercise     11           6.     Reload Options     11  

ii 



--------------------------------------------------------------------------------



 



                                    C.   SARs Under the 1997 Plan     11  
 
                                  D.   Restricted Stock Under the 1997 and 1993
Plans     12  
 
                                      1.     Restrictions on Transferability;
Vesting     12           2.     Mechanics of Grant     12  
 
                              IV.   Procedures For Exercising Stock Options and
SARs     13  
 
                                  A.   Authority and Scope     13  
 
                                  B.   Notice of Exercise     13  
 
                                      1.     Form and Delivery     13          
2.     Exercise Date     13  
 
                                  C.   Payment of Exercise Price     14  
 
                                      1.     Cash Payment     14           2.  
  Payment with Existing Company Stock     14           3.     Additional Time to
Pay Exercise Price     15           4.     Cashless Exercise     16  

iii 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE
RULES OF THE
COMPENSATION COMMITTEE
OF THE
BOARD OF DIRECTORS
OF
NATIONAL FUEL GAS COMPANY
As amended and restated
effective February 20, 2008

I.   MEETINGS

     Each meeting (“Meeting”) of the Compensation Committee (“Committee”) of the
Board of Directors of National Fuel Gas Company (“Company”) shall be held as
indicated in a notice made in accordance with these rules. Notice of each
Meeting, stating the place, date and hour thereof, shall be given to each member
of the Committee (“Member”) by mailing written notice not less than five days
before the Meeting to each Member, or by telegraphing, telephoning or delivering
oral or written notice to each Member personally not less than one day before
the Meeting.
     Any one or more Members of the Committee may participate in a Meeting by
means of a conference telephone or similar equipment. Participation by such
means shall constitute presence in person at a Meeting.
     The Committee may also take action by unanimous written consent.

II.   QUORUM AND VOTING; DELEGATION

     At all Meetings, a quorum shall be required for the transaction of business
and shall consist of a majority of the entire Committee. The majority vote of
the Members at a Meeting at which a quorum is present shall decide any question
that may come before the meeting.

 



--------------------------------------------------------------------------------



 



     Consistently with limitations imposed by the Plans, the Committee may
delegate in these rules or by resolution any or all of its authority to the
Chief Executive Officer, to the Secretary and to any other officer of the
Company (individually, “Delegate”), so long as the Delegate has no potential
conflict of interest which would cause him or her not to exercise his or her
good faith independent business judgment in respect of a delegated matter, and
so long as such delegation would not result in the requirement under applicable
law that the Delegate’s name appear beneath the Committee’s report required to
be included in Company filings with the Securities and Exchange Commission.
Subject to such limitations, the Committee hereby delegates the power to
implement its decisions to appropriate officers of the Company.

III.   GRANTS AND AWARDS UNDER THE PLANS

     The following rules and regulations shall apply with respect to grants and
awards of stock options, stock appreciation rights (“SARs”) and shares of
restricted stock (“Restricted Stock”) under the Company’s 1997 Award and Option
Plan (“1997 Plan”) and 1993 Award and Option Plan (“1993 Plan”) (together, as
amended, the “Plans”).
     Any capitalized term not defined in these rules shall have the same meaning
as in the applicable Plan. The following rules are intended to supplement the
Plans and, to the extent that any rule is determined to be inconsistent with any
Plan, the Plan shall control.
     These rules may be amended by the Committee at any time and from time to
time. Except to the extent otherwise specified in the particular Award Notice or
at the time these rules are amended, any grant or award under the Plans shall be
subject to these rules as in effect on the date of the grant or award.

2



--------------------------------------------------------------------------------



 



  A.   GENERAL RULES REGARDING AWARDS UNDER THE 1997 AND 1993 PLANS

  1.   Making of An Award

                         An Award within the meaning of these rules occurs upon
the grant by the Committee of any stock option, SAR or Restricted Stock. An
Award Notice within the meaning of these rules means a written notice from the
Company to a Participant that sets forth the terms and conditions of an Award in
addition to those established in the applicable Plan and by the Committee’s
exercise of its administrative powers.

  2.   Contemporaneous Awards

                         An Award of one type granted contemporaneously with an
Award of any other type shall be treated as having been granted in combination,
and not in the alternative, with the Award of the other type.

  3.   Stock-based Awards

                         a. Source. Stock-based Awards, to the extent actually
paid in Common Stock, shall reduce treasury shares first and thereafter
authorized but unissued shares.
                         b. Cash Dividends and Cash Dividend Equivalents.
                              (i) Stock-Based Awards Other Than Restricted
Stock. No stock-based Award carries with it the entitlement to receive cash
dividends or cash dividend equivalents until such stock-based Award is exercised
(in the case of a stock option or stock-settled SAR) or earned. If a stock-based
Award is exercised or earned prior to or on the record date for determination of
stockholders entitled to receive a cash dividend, then such stock-based Award or
the securities resulting from the exercise thereof, as the case may be, shall be
entitled to receive such cash dividend.

3



--------------------------------------------------------------------------------



 



                              (ii) Restricted Stock Awards. Notwithstanding
clause (i) of this paragraph (b) or §26 of the 1993 Plan or the 1997 Plan,
dividends shall be payable with respect to each outstanding Award of Restricted
Stock whether or not the restrictions in such Award have been satisfied or have
lapsed.
                         c. Payment. Payment of stock-based Awards shall be made
with Common Stock.

  4.   Withholding Taxes

                         At the time a Participant is taxable with respect to
stock options, SARs or Restricted Stock granted under the Plans, or the exercise
or surrender of the same, the Company shall have the right to withhold from
amounts payable to the Participant under the Plan or from other compensation
payable to the Participant in its sole discretion, or require the Participant to
pay to it, an amount sufficient to satisfy all federal, state and/or local
withholding tax requirements. A Participant may pay, in whole or in part, such
tax withholding amounts by requesting that the Company withhold such amounts of
taxes from the amounts owed to the Participant or by delivering as payment to
the Company, shares of Common Stock having a Fair Market Value less than or
equal to the amount of such required withholding taxes (with the remainder
payable in cash).

  5.   Deferral of Payment

                         The Committee intends to permit Participants to elect,
at any time prior to one year before the date of exercise, to defer the receipt
of payment of Awards that are payable in cash; provided, however, that (1) under
the then applicable income tax rules the Participant is not in constructive
receipt of, and subject to income tax on, the payment prior to its actual
receipt, (2) such deferral does not result in any of the Plans being subject to
the Employee Retirement Income Security Act of 1974, as amended, (3) if the
Participant is an Executive

4



--------------------------------------------------------------------------------



 



Officer (i.e., is subject to Section 16 of the Securities Exchange Act of 1934,
including a retired officer who is, at the relevant time, a director), such
election shall comply with Rule 16b-3 promulgated pursuant to the Securities
Exchange Act of 1934, as then in effect, and (4) such election would not result
in the imposition of an additional tax under Section 409A of the Code on the
Participant.

  6.   Performance Goals

                         Awards of stock options, SARs or Restricted Stock made
by the Committee on or after February 20, 2008 shall, unless the Award Notice
provides otherwise and the minutes of the Committee meeting reflect the
Committee’s reasoning, vest or become exercisable only upon the attainment of
performance goals established by the Committee, except that awards that have not
been forfeited or cancelled will vest or become exercisable earlier, without
such attainment, as follows:
                         a. upon the death of the Participant after the grant
date;
                         b. six months after the grant date, if the Participant
has voluntarily resigned on or after his 60th birthday, after the grant date,
and before such six months;
                         c. on the date of the Participant’s voluntary
resignation on or after his 60th birthday and at least six months after the
grant date;
                         d. upon a Change of Control or Change in Ownership in
the same manner as provided in Sections 1 and 23 of the National Fuel Gas
Company 1997 Award and Option Plan as amended and restated as of February 15,
2007;
                         e. if the Award Notice so provides, on an earlier date
for awards as part of the Participant’s initial inducement to join the Company
or a subsidiary; or

5



--------------------------------------------------------------------------------



 



                         f. if the Award Notice so provides, on an earlier date
for awards made in connection with a merger or acquisition to a Participant who
joins the Company or a subsidiary as a result of the merger or acquisition.

  B.   STOCK OPTIONS UNDER THE 1997 AND 1993 PLANS

  1.   Designation

                         The Award Notice setting forth the terms and conditions
of a grant of a stock option shall indicate the applicable Plan under which the
stock option is granted and whether the stock option is an incentive stock
option (within the meaning of Section 422 of the Code, an “ISO”) or a
non-qualified stock option (“NSO”). The Committee hereby delegates to the
President and Chief Executive Officer of the Company the authority to prepare,
execute and deliver Award Notices consistent with actions taken by the
Committee. The Committee hereby directs that any action taken by the Committee
granting stock options without specifying whether the stock options are ISOs be
interpreted as follows:
                         a. an award of stock options to a Participant who is
younger than 60 on the grant date shall be deemed to be an award of ISOs to the
maximum extent permitted in accordance with Section 422 of the Internal Revenue
Code, with the remainder awarded as NSOs;
                         b. an award of stock options to a Participant who is 60
or older on the grant date shall be deemed to be awards of NSOs only; and
                         c. an award of stock options after December 12, 2006
shall be deemed to be NSOs regardless of the language of the award.

6



--------------------------------------------------------------------------------



 



  2.   Price

                         The price at which Common Stock may be purchased upon
exercise of a stock option (the “exercise price”) shall be the Fair Market Value
of the Common Stock on the date of the Award.

  3.   Exercise Period/Duration

                         a. Non-Qualified Stock Options Under the 1997 and 1993
Plans. A non-qualified stock option granted under the 1997 Plan or the 1993 Plan
first may be exercised twelve months after the date of grant, or, if earlier, on
the date of the optionee’s death.
                         b. Incentive Stock Options Under the 1997 and 1993
Plans. An ISO granted under the 1997 Plan or the 1993 Plan first may be
exercised twelve months after the date of grant, or, if earlier, on the date of
the optionee’s death.
                         c. Suspension of rights to exercise. The Committee may,
among other things, suspend or limit the right of any Participant to exercise
stock options during any period:
                              (i) for which counsel for the Company advises in
writing that such stock option exercises would violate federal or state
securities laws or other applicable laws, rules, regulations, judgments, or
orders; or
                              (ii) during which management is investigating an
allegation that the Participant has engaged in any act which would permit the
Committee to forfeit the Participant’s stock options pursuant to Section 19 of
the 1993 Plan or Section 18 of the 1997 Plan.
                         d. Delegation of Authority. The Committee hereby
delegates to the Chief Executive Officer, President, Treasurer, Secretary and
General Counsel of the Company, and each of them, the Committee’s authority to
suspend Participants’ rights to

7



--------------------------------------------------------------------------------



 



exercise stock options during the periods described in Section III(B)(4)(c)
above. Management shall report to the Committee at each Committee meeting any
suspension actions taken or ongoing since the previous meeting, and the
Committee shall adopt a resolution ratifying, continuing and/or discontinuing
each such suspension.

  4.   Death or Other Termination of Employment

                         a. Definitions. For purposes of these rules, the
following terms shall have the following meanings:
                              (i) “Disability” shall mean that the Participant
is eligible to receive disability benefits under Article 3 of The National Fuel
Gas Company Retirement Plan (“Retirement Plan”), as from time to time amended.
                              (ii) “Principal Subsidiary” shall mean a
Subsidiary that has a net income of at least $5,000,000 as of the end of the
most recent fiscal year.
                              (iii) “Retirement” shall mean that the Participant
has commenced receiving retirement benefits under the Retirement Plan at or
after attaining age 65.
                              (iv) “Subsidiary” shall mean a corporation or
other business entity in which the Company directly or indirectly has an
ownership interest of eighty percent (80%) or more.
                         b. Non-Qualified Stock Options Under the 1997 and 1993
Plans.
                         With respect to the President and Chief Executive
Officer of the Company and the Presidents of each Principal Subsidiary, if
termination of employment occurs by reason of death, Disability or Retirement,
each NSO awarded under the 1997 Plan or the 1993 Plan shall remain exercisable
for the balance of its unexpired term. If termination occurs by reason of
discharge by the Company for cause or voluntary resignation of the Participant
prior to age 60, each such NSO shall lapse unless extended by the Committee in
its discretion. If termination of

8



--------------------------------------------------------------------------------



 



any such officer occurs for any other reason, each such NSO shall remain
exercisable for five years from such termination (or in the case of NSOs awarded
under the 1997 Plan, such greater period as the Committee deems appropriate) or
the balance of its unexpired term, whichever is less.
                         For all other Participants, if termination of
employment occurs by reason of death, Disability or retirement at or after age
60, each NSO awarded under the 1997 Plan or the 1993 Plan shall remain
exercisable for five years from such termination or the balance of its unexpired
term, whichever is less. If termination occurs for any other reason, each such
NSO shall lapse unless extended by the Committee in its discretion.
                         c. Incentive Stock Options Under the 1997 and 1993
Plans.
                         Pursuant to §16(a) of the 1997 Plan and the 1993 Plan,
the Committee hereby establishes that, with respect to an ISO granted under the
1997 Plan or the 1993 Plan which has not theretofore expired, upon termination
of employment by reason of the optionee’s Disability, the optionee may within
one year after the date of termination of employment, exercise all or part of
the ISO which the optionee was entitled to exercise on the date of termination
of employment.
                         d. Extension of Incentive Stock Options Under the 1997
and 1993 Plans.
                         Pursuant to the last paragraph of §16(b) of the 1997
Plan and the 1993 Plan, the Committee hereby determines that:
                              (i) With respect to the President and Chief
Executive Officer of the Company and the Presidents of each Principal
Subsidiary, if termination of employment occurs by reason of death, Disability
or Retirement, another officer of the Company shall, within thirty days of such
termination, offer in writing to extend the period during which any ISO

9



--------------------------------------------------------------------------------



 



granted to such optionee under the 1997 Plan or the 1993 Plan may be exercised
to the date on which the ISO would have otherwise expired absent such
termination of employment.
                                   If termination of any such officer’s
employment occurs for any other reason, another officer of the Company, if the
Committee so authorizes, shall, within thirty days of such termination, offer in
writing to extend the period during which any ISO granted to such optionee may
be exercised to the date specified in the offer, which shall not be later than
the date on which the ISO would have otherwise expired absent such termination
of employment;
                              (ii) With respect to all Participants other than
the President and Chief Executive Officer of the Company and the Presidents of
each Principal Subsidiary, if termination of employment occurs by reason of
death, Disability or Retirement, an officer of the Company other than such
Participant shall, within thirty days of such termination, offer in writing to
extend the period during which any ISO granted to such optionee under the 1997
Plan or the 1993 Plan may be exercised, to the date which is the earlier of five
years from such termination or the balance of the unexpired term of such ISO.
                                   If termination of such Participant’s
employment occurs for any other reason, an officer of the Company other than
such Participant, if the Committee so authorizes, shall, within thirty days of
such termination, offer to extend the period during which any ISO granted to
such optionee may be exercised to the date specified in the offer, which shall
not be later than the earlier of five years from such termination of employment
or the date on which the ISO would have otherwise expired absent such
termination of employment.
                                   The written offer shall notify the optionee,
or the optionee’s estate or the person to whom the optionee’s rights under the
ISO are transferred by will or the laws of descent and distribution, of the
right to accept the offer by consenting to the extension, in

10



--------------------------------------------------------------------------------



 



writing, within thirty days of the offer. If such consent is timely received the
ISO may be exercised during the period specified in the offer, but not later
than the expiration of the exercise period specified in the Award Notice.

  5.   Mechanics of Exercise

                         To exercise a stock option, the Participant shall
provide a signed exercise notice to an appropriate officer or other designee of
the Company, which notice shall indicate which stock options are being
exercised, how the exercise price is to be paid and any other appropriate
information. Appropriate delivery of a signed notice of exercise binds the
Participant to pay the exercise price. Part IV of these Rules contains
procedures for exercising stock options.

  6.   Reload Options

                         No optionee shall be issued a new stock option
automatically upon exercise of a stock option. However, if the Award Notice
provides for the issuance of such new stock option, the new stock option shall
have an exercise price equal to the Fair Market Value of the Common Stock on the
date the new stock option is issued and shall otherwise be subject, as nearly as
possible, to the same terms and conditions as the exercised stock option.

  C.   SARs UNDER THE 1997 PLAN

                         The base price of a SAR shall be the Fair Market Value
of the Common Stock on the date of the grant of the SAR. Each SAR shall
otherwise be subject to the terms and conditions imposed (i) by the Award Notice
upon the SAR, (ii) by the 1997 Plan, and (iii) by these Rules upon either SARs
or NSOs (except that no exercise price is due upon exercise of a SAR). A SAR
shall be outstanding and exercisable during the entire exercise period otherwise
applicable to an NSO if the NSO had been granted on the same day as the SAR (as
adjusted in

11



--------------------------------------------------------------------------------



 



accordance with paragraph III.B.4 above in the event of death or other
termination of employment).
                         To exercise a SAR, the Participant shall deliver a
signed exercise notice to an appropriate officer or other designee of the
Company, which notice shall indicate which SARs are being exercised, and any
other appropriate information. Part IV of these Rules contains procedures for
exercising SARs.

      D. RESTRICTED STOCK UNDER THE 1997 AND 1993 PLANS

  1.   Restrictions on Transferability; Vesting

                         The restrictions on transferability and vesting and all
other terms and conditions of Restricted Stock granted under the 1997 and 1993
Plans shall be specified in the Award Notice. All shares of Restricted Stock
shall be subject to the Participant’s continued employment with the Company or a
Subsidiary until vesting. The Committee may accelerate the vesting of Restricted
Stock on its own motion as it deems appropriate and in the best interests of the
Company.

  2.   Mechanics of Grant

                         The Committee hereby delegates to appropriate officers
of the Company the authority to establish and revise appropriate procedures with
respect to the issuance of certificates representing Restricted Stock and the
payment of dividends thereon.

12



--------------------------------------------------------------------------------



 



IV.   PROCEDURES FOR EXERCISING STOCK OPTIONS AND SARS

  A.   AUTHORITY AND SCOPE

                         Notwithstanding any provision of any award letter
issued before 1998, these are the exercise procedures for ISOs, NSOs and SARs
issued under the 1993 Plan, the 1997 Plan, and (unless the Compensation
Committee specifically orders otherwise) any other compensation plan which in
the future is adopted by the Company.

  B.   NOTICE OF EXERCISE

  1.   Form and Delivery

                         A Participant holding stock options or SARs granted
under any of the Plans elects to exercise stock options or SARs by delivering
(by personal delivery or fax) to the office of the Company’s Secretary or
Assistant Secretary a Notice of Exercise. A Notice of Exercise is a writing
signed by the Participant indicating that the Participant thereby elects to
exercise the stock options or SARs identified in the Notice (including the
quantity and either the stock option exercise price or the SAR base price), and
describing the method by which the Participant will pay the exercise price of
the stock options (since there is no exercise price payment due in connection
with the exercise of a SAR). Appropriate delivery of a Notice of Exercise binds
the Participant to pay the exercise price. An optional form of Notice of
Exercise is attached to these Rules (see Exhibit A).

  2.   Exercise Date

                         The effective date of a Notice of Exercise is the
“Exercise Date”. An exercise will be effective as of the date the Notice of
Exercise is received by the office of the Secretary or Assistant Secretary;
provided, however, that:

13



--------------------------------------------------------------------------------



 



                         (i) a Notice of Exercise received on a business day
before trading opens that day on the New York Stock Exchange may validly
designate the Exercise Date to be the preceding business day; and
                         (ii) a Notice of Exercise may validly designate the
Exercise Date to be any date later than the date the Notice of Exercise is
received.
                         (iii) if the exercise of a stock option is accomplished
through a “cashless exercise” as described in Section IV (C)(4) below, the
Exercise Date shall be the date the broker sells Company stock into the market
regarding that exercise.

  C.   Payment of Exercise Price

  1.   Cash Payment

                         To pay the exercise price of a stock option in cash, a
Participant must deliver to the Secretary or Assistant Secretary payment in
full, in cash or by check payable in immediately available U.S. funds to the
Company, within three business days after the Exercise Date (except as
additional time may be allowed under Section IV (C)(3) below). Payment of the
exercise price may be partly in cash and partly in Company stock as described in
Section IV (C)(2) below, or may be accomplished through a “cashless exercise” as
described in Section IV (C)(4) below.

  2.   Payment with Existing Company Stock

                         The exercise price of a stock option cannot be paid
with Company stock that was both (i) issued later than six months before the
date of the exercise, and (ii) issued as a result of a stock option exercise. To
pay the exercise price in shares of Company stock already owned by a
Participant, the Participant must surrender to the Company shares having a total
Fair Market Value (as of the Exercise Date) of at least the total exercise
price, or pay any shortfall in

14



--------------------------------------------------------------------------------



 



cash. The Participant must, within three business days after the Exercise Date
(except as additional time may be allowed under Section IV (C)(3) below) do one
or both of the following:

  a.   regarding shares in the Company’s Direct Registration System, comply with
the Company’s procedures (including signature guarantee requirements) for
transferring book-entry shares to the Company; or     b.   regarding shares that
are evidenced by a paper stock certificate, deliver the certificate to the
Secretary or Assistant Secretary. Each certificate delivered must have a
guaranteed signature either on the back or on a stock power to be attached.
Recommended procedure for mailing certificates is to mail the certificate and
signed stock power separately.

  3.   Additional Time to Pay Exercise Price

                         If, at any time the Participant’s payment of the
exercise price would otherwise be required pursuant to Section IV (C)(1) or
(2) above, a Participant is either

  a.   traveling away from his or her usual place of Company employment, or    
b.   “disabled”, as defined in the applicable Plan or these Administrative
Rules,

then the Participant may pay the exercise price on or before the first business
day after the Participant’s return to his or her usual place of NFG employment,
but no later than the tenth business day after the Exercise Date. However, the
President, Chief Executive Officer, Treasurer or General Counsel of the Company
shall have the authority to grant such additional

15



--------------------------------------------------------------------------------



 



time to pay the exercise price as is reasonably necessary to accommodate the
travel or disability of the Participant.

  4.   Cashless Exercise

               The broker-assisted method of exercising stock options described
in this Section IV (C)(4) (“cashless exercise”) requires no cash outlay by the
Participant. A Participant wishing to do a cashless exercise must first
establish a trading account with a registered securities broker-dealer.
Establishing that trading account will likely include the Participant’s
commitment to pay the broker as described in their agreement. Upon request by a
Participant, the Secretary or Assistant Secretary will provide information that
may help the Participant find a broker who has previously done cashless
exercises with the Company and/or may be willing to do so at a discounted
commission rate. The Participant must provide the Secretary or Assistant
Secretary with the Participant’s broker’s name, firm, address, telephone and fax
numbers.
               To do a cashless exercise, the Participant must deliver a Notice
of Exercise as described in Section IV (B)(1), and notify the Participant’s
broker to proceed with the exercise. The Participant’s broker will sell Company
stock for the Participant’s account and pay to the Company the exercise price,
plus any necessary tax withholding. The Company will have share certificates
delivered to the Participant’s broker within three business days after the
Exercise Date, unless the Company elects to retain the certificates pending
receipt of the exercise price. The Participant will be required to pay the
Participant’s broker according to the agreement between them, typically a few
days’ interest on the exercise price plus a commission on the shares sold.

16